Case: 1:21-cv-00016-MWM Doc #: 113-1 Filed: 04/27/21 Page: 1 of 1 PAGEID #: 561




                             U.S. Postal Service!,..
                     a
                             CERTIFIED MAILu, RECEIPT
                     j]
                     tr
                     •"     Fordetlvery rnformatlon visit our website atwww.usps.,^
                                                     pHr4398;Q,       y
                     3-


                                                                              0651
                                                                                     04
                                     CemtlCKf Fee
                                                          $0.00
                  •
                  C3         ^RoftjmHeeolplFee            $0.00           Postmadi
                          (EiWorsemonl fiequlwf)          $0.00            Here
                  a
                           Restrlctod Oeitvery Fee       •$0.00-
                  a       (Endorsomont Required)
                  tn
                  1-^      Xesl.l
                                           $2.
                 a
                          Ohio Laborer$VC>fenct Council             04/27/2021
                 a-
                 Hi
                          c/o Robcn Richardson, Ralph Code, James
                 a
                 r-
                          Rubin, Milch Trucco,, etc.
                          800 Hiilsdowne Road
                          Wesferviile, Ohio 43081
                                                                             or Inslrucliens
